PER CURIAM:
By way of the attached order of the Board of Professional Responsibility of the Supreme Court of Tennessee, respondent was publicly censured for misconduct involving an irrevocable family trust agreement he established for a client.1
We find that the misconduct established warrants a public reprimand in this state as well. See Rule 29(d), RLDE, Rule 413, SCACR. Accordingly, respondent is hereby publicly reprimanded for the misconduct set forth in the order of the Board of Professional Responsibility of the Supreme Court of Tennessee.
PUBLIC REPRIMAND.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.
ATTACHMENT

. Respondent was suspended in 1983 for non-payment of Bar fees and failure to comply with continuing legal education requirements.